EXHIBIT 10.1

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

ADMINISTRATIVE SERVICES AGREEMENT

(formerly called, EPCO Agreement)

 

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED ADMINISTRATIVE SERVICES
AGREEMENT (this “Amendment”), is entered into on June 1, 2005, but effective as
of February 24, 2005 (the “Effective Date”) by and among EPCO, Inc., a Texas
corporation, formerly known as Enterprise Products Company (“EPCO”), Enterprise
Products Partners L.P., a Delaware limited partnership (“MLP”), Enterprise
Products Operating L.P., a Delaware limited partnership (“OLP”), Enterprise
Products GP, LLC, a Delaware limited liability company (“Enterprise GP”) and
Enterprise Products OLPGP, a Delaware corporation (“Enterprise OLPGP”).
Capitalized terms used but not defined herein are used as defined in that
certain Second Amended and Restated Administrative Services Agreement, effective
October 1, 2004, by and among the foregoing parties (the “Second Amended and
Restated Agreement”).

R E C I T A L S

On February 24, 2005, Enterprise GP Holdings L.P., a controlled affiliate of
EPCO, acquired all of the membership interests of Texas Eastern Products
Pipeline Company, LLC, a Delaware limited liability company (“TEPPCO GP”) from
Duke Energy Field Services, LLC. TEPPCO GP is the general partner of TEPPCO
Partners, L.P., a publicly traded Delaware limited partnership (“TEPPCO
Partners”).

The purpose of this Amendment is to amend the Second Amended and Restated
Agreement to clarify that TEPPCO GP, TEPPCO Partners and their controlled
affiliates are not part of the EPCO Group for purposes of the Second Amended and
Restated Agreement.

A G R E E M E N T S

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

1.

The second recital of the Second Amended and Restated Agreement is hereby
amended to read in its entirety as follows:

“The Parties hereto (other than Enterprise OLPGP) originally entered into that
certain EPCO Agreement, dated as of July 31, 1998, in connection with the
initial public offering of units in MLP, pursuant to which EPCO and its
Affiliates (other than the Partnership Entities and the TEPPCO Entities)
(collectively, the “EPCO Group”) agreed to provide certain operational and
financial support to the Partnership Entities.”

2.

The following definition is hereby added to Attachment I – Defined Terms:

“TEPPCO Entities” shall mean Texas Eastern Products Pipeline Company, LLC, a
Delaware limited liability company (“TEPPCO GP”), TEPPCO Partners, L.P.,

 

 


--------------------------------------------------------------------------------



 

a Delaware limited partnership (“TEPPCO Partners”) and any Affiliate controlled
by TEPPCO GP or TEPPCO Partners (as the term “control” is used in the definition
of “Affiliate” in the MLP Agreement).

3.

As amended hereby, the Second Amended and Restated Agreement is in all respects
ratified, confirmed and approved and shall remain in full force and effect.

4.

This Amendment shall be subject to and governed by the laws of the State of
Texas. Each Party hereto submits to the exclusive jurisdiction of the state and
federal courts in the State of Texas and the exclusive venue in Houston, Harris
County, Texas. This Amendment, together with the Second Amended and Restated
Agreement, constitutes the entire agreement of the Parties relating to the
matters contained herein and therein, superseding all prior contracts or
agreements, whether oral or written, relating to the matters contained herein.
This Amendment may be executed in any number of counterparts with the same
effect as if all Parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.

 

[The remainder of this page is blank.]

 

2

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on June 1, 2005,
but effective as of, the Effective Date.

EPCO, INC. (formerly known as Enterprise

Products Company, a Texas corporation

 

 

By:

/s/ Richard H. Bachmann

 

Name:

Richard H. Bachmann

 

Title:

Executive Vice President and

 

Chief Legal Officer

 

 

ENTERPRISE PRODUCTS PARTNERS L.P.

 

ENTERPRISE PRODUCTS OPERATING L.P.

 

ENTERPRISE PRODUCTS GP, LLC,
Individually and as Sole General Partner of Enterprise Products Partners L.P.,
and

 

ENTERPRISE PRODUCTS OLPGP, INC.,
Individually and as Sole General Partner of Enterprise Products Operating L.P.

 

By:

/s/ Michael A. Creel

 

 

Michael A. Creel

 

 

Executive Vice President and

 

Chief Financial Officer

 

 

 









Signature Page to
Amendment No. 1

--------------------------------------------------------------------------------

